MEMORANDUM**
Gabriel Romero-Viera appeals the 11-month sentence imposed upon revocation of his supervised release. We have jurisdiction pursuant to 18 U.S.C. § 3742, and we affirm.
Romero-Viera contends that the district court erred by imposing the 11-month sentence consecutively to, and not concurrently with, the 30-month sentence imposed upon his conviction for illegal reentry after deportation. We are not persuaded.
The record shows that the district court gave due consideration to the factors outlined in 18 U.S.C. § 3553(a), and that it acted within its discretion when it imposed a consecutive sentence. See United States v. Steffen, 251 F.3d 1273, 1279 (9th Cir.2001) (affirming the district’s imposition of consecutive sentencing where the record contained “sufficient evidence of appropriate consideration of the factors set out in 18 U.S.C. § 3553(a)”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.